Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to application 16/077,339 and RCE with amendment filed on 11/29/2021.  Claims 1-15 remain pending in the application.

EXAMINER'S STATEMENT AS TO THE REASONS FOR ALLOWANCE
Claims 1-15 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance: the prior art of record does not teach or fairly suggest a mobile device, comprising a combination of limitations of: a plurality of battery cells that are selectably connectable in series and in parallel; a set of switches to selectively couple a first battery cell in the plurality of battery cells, each switch of the set of switches being selectively controllable to be in a first position to couple the first battery cell and the second battery cell in series and a second position to couple the first battery cell and the second battery cell in parallel; and a battery manager coupled to the battery cells and to circuitry of the mobile device, the battery manager to: measure energy utilization of the circuitry during operation; determine power efficiency for series and parallel configurations of the battery cells based on the measured energy utilization; and configure the battery cells in series or in parallel based on which of responsive to determining that the series and parallel configurations configuration provides a higher efficiency of energy utilization during operation than does the parallel configuration; and configure the battery cells in parallel responsive to determining that the parallel configuration provides a higher efficiency of energy utilization during operation than does the series configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571)272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/VUTHE SIEK/Primary Examiner, Art Unit 2851